Citation Nr: 1720838	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 2006 to March 2009.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Veteran has submitted additional evidence accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2016).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's right ankle disability, to include gout, was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he fell and twisted his right ankle in service that resulted in recurring ankle sprains, pain, and weakness that is currently diagnosed as right ankle crystal-induced arthritis (gout).

Generally, to establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis, to include gout, is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service treatment records reflect a December 2006 right ankle sprain resulted in a physical profile and the Veteran was subsequently treated in July 2007 for a right ankle inversion injury.  July 2007 medical records note the Veteran rolled his right foot and felt a pop when he jumped off a truck, which resulted in immediate swelling with disability and symptoms of pain, moderate effusion, tenderness, and antalgic gait.  An associated radiology report noted soft tissue swelling around the lateral ankle.  A December 2008 medical board examination reported full range of motion of the right ankle with a radiology report noting mild soft tissue swelling.  The Veteran reported ongoing swelling and popping due to the right ankle sprain on his separation report of medical history, which found that the ankle resulted in no significant limitations.  

The Board finds a December 2015 private opinion finding the Veteran's gout, hyperuricemia, and recurrent ankle arthritis is likely related to in-service ankle trauma to be probative evidence in support of the claim.  Dr. D.S. noted the Veteran's ankle symptoms began in-service due to a traumatic ankle injury in 2007.  The private opinion is consistent with other evidence of record, notably, service records documenting in-service right ankle injuries, the Veteran's statements that right ankle pain, weakness, and swelling begin in active service and continued since, and August 2012 VA medical records indicating laboratory results found crystals and assessed right ankle crystal-induced arthritis for symptoms of frequent, recurring gout-like right ankle episodes with soft tissue swelling.  The Board notes that the June 2012 examiner's opinion that a chronic right ankle sprain was not related to service is of limited probative value because the examiner's rationale simply stated that the current right ankle condition was not the same as the condition that was treated in service.  Moreover, the June 2012 opinion is still consistent with the other evidence of record finding the acute in-service ankle injuries triggered the current gout disability.  The March 2009 examiner did not provide an opinion on the etiology of a right ankle disability.

As the probative, competent evidence is at least in equipoise as to whether the Veteran's right ankle disability, to include gout, was incurred in active service, service connection for a right ankle disability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right ankle disability is granted.


REMAND

The Board finds additional development is warranted before the remaining claim of entitlement to service connection for a left knee disability may be adjudicated.

Specifically, remand is required to further develop the facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran testified that he received treatment at a VA outpatient clinic in 2016 for a complete left knee anterior cruciate ligament (ACL) tear and probable meniscal tear and was told that he possibly had a minor ACL tear for years.  The Board notes that VA treatment records associated with the Veteran's claims file date through March 2013.  On remand, updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Based on the above, the Board also finds an additional examination and medical opinion are warranted to determine whether any current left knee disability related to his active service that accounts for all evidence of record. 

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since March 2013.

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of any left knee disability present during the period on appeal (since March 2009).  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following examination of the Veteran and review of the record, the examiner should express whether it is at least as not (a 50 percent probability or greater) that any left knee disability was caused by service, or is otherwise related to service.

A rationale must be provided for any opinion expressed.  The examiner should specifically address service treatment records reporting left knee pain since 2006 and the Veteran's statements regarding the history of his left knee symptoms.

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


